                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    EDWARD WHEELER,                                        Case No. 2:15-CV-1772 JCM (CWH)
                 8                                           Plaintiff(s),                    ORDER
                 9               v.
               10     CITY OF HENDERSON, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of Wheeler v. Henderson Police Department et al,
               14     case no. 2:15-cv-01772-JCM-CWH.
               15            On July 15, 2019, plaintiff Edward Wheeler (“plaintiff”) and defendant City of Henderson
               16     (“Henderson”) filed a joint motion to dismiss plaintiff’s claims against Henderson pursuant to LR
               17     7-1(c). (ECF No. 77). The motion indicates that plaintiff and Henderson have reached a resolution
               18     and agree that plaintiff’s claims against Henderson “shall be dismissed with prejudice.”1 Id.
               19            Good cause appearing, and in light of the parties’ compliance with LR 7-1(c), plaintiff and
               20     Henderson’s joint motion is granted.
               21     ...
               22     ...
               23     ...
               24     ...
               25     ...
               26     ...
               27
               28            1
                               Plaintiff indicates that he will continue to litigate his claims against the remaining
                      defendants to this action.
James C. Mahan
U.S. District Judge
                1           Accordingly,
                2           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that plaintiff and
                3     Henderson’s joint motion to dismiss (ECF No. 77) be, and the same hereby is, GRANTED.
                4     IT IS SO ORDERED.
                5           DATED August 5, 2019.
                6                                              __________________________________________
                                                               UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              -2-
